U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-53675 EXCLUSIVE APPAREL, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-5567127 (State or other jurisdiction of incorporation Or organization) (I.R.S. Employer Identification No.) 11759 Crystal Avenue, Chino, CA 91710 (Address of Principal Executive Offices) (909) 465-1030 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. []Large accelerated filer []Accelerated filer []Non-accelerated filer [X]Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes XNo Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of July 22, 2011 there were 37,000,000 shares of common stock outstanding and no shares of preferred stock outstanding. Explanatory Note: The sole purpose of this Amended Form 10-Q is to include the XBRL exhibits not previously filed. There are no other material changes to the Form 10-Q for the period ended June 30, 2011, as filed on August 4, 2011. 2 Item 6.Exhibits and Reports on Form 8-K (a)Exhibits 31.1*Certification pursuant to Section 302 of Sarbanes Oxley Act of2002 32.1*Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002 101.0**The following materials from the Quarterly Report on Form 10-Q of Exclusive Apparel, Inc. for the quarter ended June 30, 2011, filed on August 4, 2011, formatted in Extensible Business Reporting Language (XBRL): (i) the Balance Sheets, (ii) the Statements of Operations, (iii) the Statements of Stockholders Equity, (iv) the Statements of Cash Flows and (v) the Notes to the Financial Statements. * filed herewith ** Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXCLUSIVE APPAREL, INC. Date: August 4, 2011 By: /s/ Georgette Mathers Georgette Mathers Chief Executive Officer Pursuant to the requirements of the Securities and Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated: Signature Title(s) Date /s/ Georgette Mathers Chief Executive Officer and Director August 4, 2011 Georgette Mathers (Principal Executive Officer) /s/ Georgette Mathers Chief Financial Officer and Director August 4, 2011 Georgette Mathers (Principal Financial and Accounting Officer) 4
